Citation Nr: 1600075	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  08-17 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine (herein low back disability) prior to June 29, 2010 and in excess of 20 percent thereafter. 

2.  Entitlement to an initial disability rating in excess of 10 percent for L5-S1 radiculopathy of the right leg (herein right leg radiculopathy).

3.  Entitlement to an initial disability rating in excess of 10 percent for lumbar radiculopathy of the left lower extremity (herein left lower extremity radiculopathy).  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1991 to September 2006.  The DD 214 of record also reflected additional prior periods of active and inactive service.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 (mailed March 2007) rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO granted entitlement to service connection for degenerative disc disease of the lumbar spine, to include right leg pain, and assigned a disability rating of 10 percent, effective October 1, 2006.  In a March 2008 (mailed April 2008) rating decision, the RO granted entitlement to service connection for L5-S1 radiculopathy of the right leg and assigned a disability rating of 10 percent, effective October 1, 2006.  The Board remanded the Veteran's claims in January 2010.  In a November 2011 rating decision, the Agency of Original Jurisdiction (AOJ) increased the disability rating for the Veteran's service-connected low back disability to 20 percent, effective June 29, 2010.  The AOJ also granted entitlement to service connection for lumbar radiculopathy of the left lower extremity and assigned a disability rating of 10 percent, effective November 13, 2009.  The AOJ informed the Veteran in the rating decision that the decision pertaining to his service-connected left lower extremity radiculopathy was ancillary to and inextricably intertwined with his service-connected low back disability claim on appeal.  He was also informed that "[n]o further action is required."  Accordingly, that matter is also before the Board.  The Veteran's claims were also remanded by the Board in March 2012 and May 2014.

The Veteran testified at a May 2009 travel board hearing before the undersigned Veterans Law Judge (VLJ) in Columbia, South Carolina.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issues of whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for depression and entitlement to service connection for erectile dysfunction have been raised by the record have been raised by the record in a May 2009 statement, but have not been adjudicated by the AOJ.  These issues were also previously referred to the AOJ in the March 2012 and May 2014 Board remands.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In May 2014, the Board remanded the Veteran's claims to, essentially, ensure that he received a copy of the October 2012 Supplemental Statement of the Case (SSOC), as the original mailing of such document was returned as undeliverable.  The AOJ contacted the Veteran on July 14, 2014 and verified his then-current address.  See July 14, 2014 VA Form 27-0820 (Report of General Information).  Also on July 14, 2014, the AOJ mailed to the Veteran at that address a copy of the October 2012 SSOC.  In November 2014, the AOJ readjudicated the Veteran's claims and issued a SSOC.  This SSOC was mailed to the Veteran at the address he provided in July 2014.  In December 2014, this SSOC was returned as undeliverable.  There is no indication the SSOC was re-mailed to any other address. In July 2015, correspondence from the Veteran noted another address; therefore, it appears that the Veteran moved and did not receive a copy of the November 2014 SSOC.  As such, to ensure that the Veteran has been afforded due process, remand is required to provide the Veteran with a copy of the November 2014 SSOC.

In addition, in July 2015, the Veteran submitted a VA Form 21-526EZ (Application for Disability Compensation and Related Compensation Benefits) and noted under the section for the disabilities he was claiming increased evaluations for his service-connected low back disability, right leg radiculopathy and left lower extremity radiculopathy.  A November 2015 letter from the AOJ informed the Veteran that these claims were currently on appeal and that his claim for an increased rating was unable to be processed.  The Board notes that the Veteran was last afforded a VA examination for his service-connected disabilities in April 2012.  The Veteran's attempted filing of an increased rating claim for his service-connected disabilities in July 2015 suggests a worsening of the severity of these conditions.  In addition, the Veteran's representative's stated in the November 2015 Written Brief Presentation that since the last VA examination "it is possible that the disabilities in question have now worsened" and specifically requested that the Veteran's claims be remanded in order to afford him a new VA examination.  As such, in light of the evidence of record indicating possible increased severity of the Veteran's service-connected disabilities and the Veteran's representative's explicit request, remand is required to afford the Veteran a new VA examination (or examinations) to address the current severity of these conditions.

Also, the Veteran's representative's referenced in the November 2015 Written Brief Presentation, while requesting a remand, obtaining the Veteran's most recent medical treatment records.  In this regard, the Board notes that the most recent VA treatment records of record are from April 2012 and are from the Charleston VA Medical Center (VAMC).  In the Veteran's July 2015 attempted increased rating claim, he listed receiving treatment for his service-connected disabilities at a VA facility in Daytona Beach, Florida.  As such, while on remand, all outstanding VA treatment records must be obtained, to include dating from April 2012 from the Charleston VAMC and from any other VA facilities, to include in Daytona Beach, Florida.    

Finally, evidence of record indicated that the Veteran applied for VA vocational rehabilitation benefits and that on the application he listed the nature of his disability as, in part, degenerative disc disease lumbar spine with right leg pain (which the Board notes was the characterization of the Veteran's service-connected disabilities in the February 2007 rating decision).  See June 2007 VA Form 28-1900 (Disabled Veteran's Application for Vocational Rehabilitation).  As vocational rehabilitation records may be relevant to the Veteran's claims, the Veteran's vocational rehabilitation file must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a copy of the November 2014 SSOC at his current address.  See July 2015 claim form on VBMS.

2.  Obtain all outstanding VA treatment record, to include dating from April 2012 from the Charleston VAMC and from any other VA facilities, to include in Daytona Beach, Florida.  See July 2015 VA Form 21-526EZ.

3.  Obtain the Veteran's VA vocational rehabilitation file.

4.  After completion of the above, afford the Veteran an appropriate VA examination (or examinations) to determine the current severity of his service-connected low back disability, right leg radiculopathy and left lower extremity radiculopathy.

All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  The electronic claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner should conduct range of motion testing and provide information concerning whether there is additional functional impairment due to factors such as weakness, incoordination, excess fatigability, and pain on movement.  To the extent possible, the examiner should address whether any of these factors results in additional limitation of motion on repetitive use or on flare-ups.  If it is not possible to provide such information without resorting to speculation, the examiner should so state and explain why. 

5.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


